NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted February 3, 2016 *
                                Decided February 3, 2016

                                          Before

                            DANIEL A. MANION, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 15-2712

CELIA A. JARVIS,                                 Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Southern District of Indiana,
                                                 Indianapolis Division.
       v.
                                                 No. 1:14-cv-1917-WTL-DML
CAROLYN W. COLVIN,
Acting Commissioner of Social Security,          William T. Lawrence,
      Defendant-Appellee.                        Judge.

                                        ORDER

        Celia Jarvis appeals the dismissal, for lack of subject-matter jurisdiction, of her
suit under 42 U.S.C. § 405(g) seeking judicial review of the Social Security
Administration’s decision denying her application for disability insurance benefits. We
affirm.




       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 15-2712                                                                            Page 2

       In August 2013, Jarvis filed the first of her two complaints under § 405(g),
challenging the denial of disability insurance benefits. A magistrate judge, proceeding
with the parties’ consent, concluded that substantial evidence supported the
administrative law judge’s decision, and affirmed. See Jarvis v. Colvin,
No. 1:13-cv-1373-DKL-RLY, 2014 WL 4908081 (S.D. Ind. Sept. 30, 2014). Jarvis neither
appealed this decision nor filed any post-judgment motion.

       In November 2014, she filed a new complaint, stating that her “previously filed
application(s)” for benefits had been denied and that she sought review of an
unspecified “final decision of the defendant Secretary of Health and Human Services.”
She added that her medical condition had worsened, that she was never seen by any
agency physicians, and thus was having difficulty handling this case while proceeding
pro se. The Commissioner moved to dismiss the complaint on jurisdictional grounds
because Jarvis had not filed any new application for benefits, and, therefore, there was
no new agency decision for the court to review under § 405(g). In the alternative, the
Commissioner argued that, if Jarvis were seeking a second review of the previous denial
of benefits, then that claim would be barred by res judicata. Judge Lawrence, who had
been assigned this newly filed complaint, accepted the Commissioner’s principal
argument and dismissed the complaint for lack of subject-matter jurisdiction. If she
intended to seek relief from the court’s prior judgment, the court informed Jarvis, she
needed to file a motion in that case under Federal Rule of Civil Procedure 60(b).

       On appeal Jarvis generally challenges the court’s dismissal of her complaint. But
the district court properly dismissed the complaint for lack of subject-matter jurisdiction
because there is no final decision of the Commissioner to be reviewed. See 42 U.S.C.
§ 405(g); Califano v. Sanders, 430 U.S. 99, 108 (1977). After the district court’s decision in
September 2014 upholding the denial of benefits, there has been no new hearing or new
decision of the Commissioner, and Jarvis has not filed any new application for benefits.
To the extent she seeks reconsideration of the district court’s 2014 decision, she could
have filed a motion under Federal Rule of Civil Procedure 59(e) or 60(b). And if she
wanted to appeal that decision, she should have filed a timely appeal. And in any event,
as the Commissioner points out, res judicata bars Jarvis’s attempt to obtain a second
review of the merits of the underlying agency decision. See Groves v. Apfel, 148 F.3d 809,
810 (7th Cir. 1998).

                                                                                AFFIRMED.